Title: James Ogilvie to Thomas Jefferson, November [1814]
From: Ogilvie, James,Clarke, Colin
To: Jefferson, Thomas


          my dear Sir, Richmond  Novr—
          The young gentleman, Mr Colin Clark, who will present this letter was formerly a pupil of mine; his academical proficiency & good conduct, gave him a solid claim to my confidence & affection: of the sincerity of these sentiments I afford him an unequivocal evidence, by making him    known to you.—
          I can scarcely indulge the hope of seeing you again, but assuredly, wherever hereafter, my uncertain & romantic destiny may lead me & whatever may be the vicissitudes of that destiny, I never can retrace the hours I have spent in your society, or the happy days I have passed under your hospitable roof & in the bosom circle of that family of love, with which you are surrounded, without sentiments of the most respectful & affectionate recollection.—
          After my arrival in Britain, I will trouble you with a letter occasionally & few circumstances could afford me greater pleasure than to be instrumental in executing any command with which you may honor me, during my residence in London: with kindest & most respectful regards to all around you believe me to be,
          my dear Sir yours trulyJames Ogilvie
        